                        IN THE UNITED STATES DISTRICT COURT

                         FOR THE NORTHERN DISTRICT OF OHIO

                                        EASTERN DIVISION

UNITED STATES OF AMERICA,                     )    CASE NO. 5:17CR493
                                              )
                      Plaintiff,              )    JUDGE JAMES S. GWIN
                                              )
       v.                                     )
                                              )
                                              )
JESSE GULLEY, et al,                          )
                                              )
                      Defendants.             )    FINAL ORDER OF FORFEITURE



       1.     On June 29, 2018, this Court initially forfeited the following properties, subject to

the provisions of 21 U.S.C. § 853(n):

              a.      Smith and Wesson 40 caliber pistol, model M&P 40, bearing serial
                      #HAR0590;

              b.      Desert Eagle, 50 caliber pistol, bearing serial #45201174;

              c.      Heckler and Koch, 308 caliber rifle, model HK91, bearing serial
                      #H033403;

              d.      Harrington and Richardson, 12 gauge shotgun, model Topper 158, bearing
                      serial #AH219938;

              e.      Walther 380 caliber pistol, model PK380, bearing serial number
                      WBO91580;
                f.      Keltec, 9mm pistol, model P11, bearing serial #AA8R72;

                g.      Keltec 556 caliber pistol, model PLR16, bearing serial #PAS02; and

                h.      The following miscellaneous ammunition:

                        i.        20 rounds of PSD 10 .223 caliber ammunition;
                        ii.       6 rounds of AE .50 caliber ammunition;
                        iii.      4 rounds of FC 9mm Luger ammunition;
                        iv.       19 rounds of Winchester 12 gauge ammunition;
                        vi.       10 rounds of Remington 12 gauge ammunition;
                        vii.      13 rounds of Federal .40 caliber Smith and Wesson ammunition;
                        viii.     50 rounds of Winchester .308 caliber ammunition;
                        ix.       19 rounds of Federal .40 caliber Smith and Wesson ammunition;
                        x.        50 rounds of Winchester 9mm Luger ammunition;
                        xi.       44 rounds of Armscor 357 Magnum ammunition;
                        xii.      14 rounds of Winchester 9mm Luger ammunition;
                        xiii.     29 rounds of PMC .223 caliber Remington ammunition;
                        xiv.      20 round of PMC X-Tac 5.56 Nato ammunition;
                        xv.       8 rounds of Federal .40 caliber Smith and Wesson ammunition;
                        xvii.     20 rounds of PMC .380 Auto ammunition;
                        xviii.    20 rounds of 357 Magnum ammunition;
                        xix.      15 rounds of Winchester 9mm Luger ammunition;
                        xx.       7 rounds of Blazer .45 Automatic ammunition;
                        xxi.      14 rounds of Hornady .40 Smith and Wesson ammunition; and
                        xii.      14 rounds of AE .50 caliber ammunition.

        2.      Pursuant to 21 U.S.C. ' 853(n), third parties asserting a legal interest in the

initially forfeited property are entitled to a judicial determination of the validity of the legal

claims or interest they assert.

        3.      The United States published notification of the Court's Preliminary Order of

Forfeiture on www.forfeiture.gov, an official government internet site for 30 consecutive days.

Said published notice advised all third parties of their right to petition the court within thirty (30)

days of the last date of publication date for a hearing to adjudicate the validity of their alleged

legal interest in the subject property.

        4.      No claims were made to the subject properties.

                                                   2
       5.      By virtue of the foregoing, the United States is entitled to possession of the

subject properties, pursuant to 21 U.S.C. ' 853.

       THEREFORE, it is hereby ORDERED, ADJUDGED and DECREED that the following

properties are finally forfeited to the United States, pursuant to 21 U.S.C. ' 853, for disposition

in accordance with law:

               a.      Smith and Wesson 40 caliber pistol, model M&P 40, bearing serial
                       #HAR0590;

               b.      Desert Eagle, 50 caliber pistol, bearing serial #45201174;

               c.      Heckler and Koch, 308 caliber rifle, model HK91, bearing serial
                       #H033403;

               d.      Harrington and Richardson, 12 gauge shotgun, model Topper 158, bearing
                       serial #AH219938;

               e.      Walther 380 caliber pistol, model PK380, bearing serial number
                       WBO91580;

               f.      Keltec, 9mm pistol, model P11, bearing serial #AA8R72;

               g.      Keltec 556 caliber pistol, model PLR16, bearing serial #PAS02; and

               h.      The following miscellaneous ammunition:

                       i.      20 rounds of PSD 10 .223 caliber ammunition;
                       ii.     6 rounds of AE .50 caliber ammunition;
                       iii.    4 rounds of FC 9mm Luger ammunition;
                       iv.     19 rounds of Winchester 12 gauge ammunition;
                       vi.     10 rounds of Remington 12 gauge ammunition;
                       vii.    13 rounds of Federal .40 caliber Smith and Wesson ammunition;
                       viii.   50 rounds of Winchester .308 caliber ammunition;
                       ix.     19 rounds of Federal .40 caliber Smith and Wesson ammunition;
                       x.      50 rounds of Winchester 9mm Luger ammunition;
                       xi.     44 rounds of Armscor 357 Magnum ammunition;
                       xii.    14 rounds of Winchester 9mm Luger ammunition;
                       xiii.   29 rounds of PMC .223 caliber Remington ammunition;
                       xiv.    20 round of PMC X-Tac 5.56 Nato ammunition;
                       xv.     8 rounds of Federal .40 caliber Smith and Wesson ammunition;
                       xvii.   20 rounds of PMC .380 Auto ammunition;

                                                   3
            xviii.   20 rounds of 357 Magnum ammunition;
            xix.     15 rounds of Winchester 9mm Luger ammunition;
            xx.      7 rounds of Blazer .45 Automatic ammunition;
            xxi.     14 rounds of Hornady .40 Smith and Wesson ammunition; and
            xii.     14 rounds of AE .50 caliber ammunition.

IT IS SO ORDERED this     10th   day of    January           , 2019.


                                              s/ James S. Gwin
                                          JAMES S. GWIN
                                          UNITED STATES DISTRICT JUDGE




                                     4
